Citation Nr: 0821254	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  01-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial or staged compensable 
extraschedular rating for a mallet deformity of the right 
ring finger from November 17, 1999 to September 19, 2004.

2.  Entitlement to an extraschedular rating in excess of 10 
percent for a mallet deformity of the right ring finger from 
September 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part, denied 
service connection for a mallet deformity of the right ring 
finger.  

In May 2003, the Board remanded the appeal for additional 
development.  In a January 2005 rating decision, the RO 
granted service connection for this disability, assigning a 
noncompensable rating and a November 17, 1999 effective date.  
Subsequently, the veteran perfected an appeal regarding the 
disability rating assigned.  In July 2006, the veteran 
testified before the undersigned Veterans Law Judge.  A copy 
of this transcript has been associated with the claims file.

In November 2006, the Board denied entitlement to a schedular 
compensable rating, but remanded the issue of entitlement to 
an extraschedular rating for the mallet deformity of the 
right ring finger.  In an August 2007 document, the Director, 
Compensation and Pension Service, granted entitlement to a 10 
percent evaluation on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  In an October 2007 
rating decision, the Appeals Management Center (AMC) assigned 
an effective date of September 20, 2004 for the assignment of 
the extraschedular 10 percent rating.  The Board finds that 
the directed development has been accomplished and the claims 
are ready for adjudication upon the merits.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In view of the foregoing, the only issues that are currently 
before the Board are entitlement to a compensable 
extraschedular rating for a mallet deformity of the right 
ring finger from November 17, 1999 (the date of the grant of 
service connection) to September 19, 2004, and entitlement to 
an extraschedular rating in excess of 10 percent thereafter.


FINDINGS OF FACT

1.  In an August 2007 document, the Director, Compensation 
and Pension Service, found that the veteran was entitled to 
an extraschedular 10 percent rating; he cited findings from 
VA examinations dated in March 2000 and September 2004 as the 
basis of this grant but the an effective date of September 
20, 2004 was assigned for this rating.

2.  For the period from November 17, 1999 to September 19, 
2004, factors such as would render impractical the 
application of regular schedular standards in the evaluation 
of the veteran's service-connected mallet deformity of the 
right ring finger are shown.

3.  For the entire period under appeal, there are no 
additional factors that render impractical the application of 
regular schedular standards in the evaluation of the 
veteran's service-connected mallet deformity of the right 
ring finger; there is no evidence of frequent period of 
hospitalizations; a 10 percent rating adequately compensates 
the degree of disability shown during the entire period of 
time at issue.


CONCLUSIONS OF LAW

1.  For the period from November 17, 1999 to September 19, 
2004, the criteria for the assignment of a 10 percent rating 
on an extraschedular basis for a mallet deformity of the 
right ring finger, but no more than 10 percent, have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) 
(2007). 

2.  For the period beginning September 20, 2004, the criteria 
for the assignment of a rating in excess of 10 percent rating 
on an extraschedular basis for a mallet deformity of the 
right ring finger have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the Board's November 2006 remand, the AMC issued 
a November 2006 VCAA notification letter.  This notice 
fulfilled the provisions of 38 U.S.C.A. § 5103(a).  As noted, 
the November 2006 Board decision denied entitlement to a 
higher schedular rating.  The November 2006 letter properly 
indicated that the current issue on appeal was entitlement to 
an extraschedular rating.  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  In addition, 
this letter provided the veteran specific notice regarding 
entitlement to an extraschedular rating, as well as informing 
the veteran of the evidence and information needed to 
establish a disability rating and effective date, as outlined 
in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the October 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  In a document 
received in December 2006, the veteran indicated that he had 
no additional evidence to give VA to substantiate the claims.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including VA examinations provided in March 
2000 and September 2004.  After review of the examination 
reports, the Board finds that this medical evidence is 
sufficient to address the matter at hand: whether the veteran 
is entitled to an even higher extrashedular rating for his 
right ring finger deformity.  Thus, there is no duty to 
provide another examination.  38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 



Law and Regulations

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

Adjudicators determine disability ratings by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155.  To accord justice in the exceptional 
case where the assigned schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. 
Principi, 17 Vet. App. 20, 23 (2003) (holding that 
"[e]xtraschedular rating consideration is a component of the 
appellant's claim for an increased rating").  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Where a claimant 
alleges a marked interference with employment, the Board must 
consider a "complete picture of the appellant's service-
connected disabilities and their effect on his 
employability."  Brambley, supra, at 24 (emphasis in 
original). 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3; see also 38 C.F.R. 
§ 3.102.

Factual Background

The veteran's claim for service connection for mallet 
deformity of the right ring finger was received on November 
17, 1999.  He contends, in essence, that his finger 
disability is more disabling than currently evaluated.

The record indicates that the veteran is right handed.  A 
November 1999 VA treatment record documents that he sought 
treatment for recurrent pain in the right ring finger.  The 
clinician reported that the veteran's right ring finger 
lacked 40 degrees of extension at the distal interphalangeal 
joint (DIP), but indicated that there was no tenderness.  A 
December 1999 treatment record shows that the veteran sought 
treatment for occasional soreness.  The clinician completing 
the record noted that the veteran had mild "stiffness" in 
the joint with deformity.  The clinician found that the 
veteran lacked active extension of 30 degrees, but had full 
flexion and had passive extension to 0.  Once again, the 
joint was found to be non-tender.

The veteran underwent a VA examination in March 2000.  
History obtained at that time included an injury to the right 
ring finger while playing basketball in 1972 followed by 
surgery to repair a ligament and a tendon.  The veteran 
stated that a pin was placed through the distal end of the 
phalangeal joint, and that since removal of the pin, the 
finger had been very stiff.   

Examination of the right ring finger revealed a two inch long 
scar.  The finger had the "typical position" of a mallet 
finger and the veteran was unable to extend the finger beyond 
45 degrees of flexion actively, although it could be extended 
fully passively.  The examiner noted that the veteran did 
have difficulty with grasping and holding things in his right 
(dominant) hand and that flexion of the right finger was only 
a few degrees.  He concluded that the veteran's right hand 
grasp was somewhat weak.

The claims file includes the examination report from another 
examination performed in March 2000.  The veteran indicated 
that he had been in a 1972 car accident while in service and 
sustained an injury to the right ring finger.  The examiner 
reported that the veteran had a flexion deformity of the 
right ring finger and could not straighten the finger 
completely.  The examiner noted that the veteran had a 30 
degree flexion deformity at the distal interphalangeal joint.  
The veteran reported that he had pain in the finger, but 
there were no complaints of tingling, numbness or weakness in 
the right hand.  Other than the limited flexion of the DIP, 
the examiner noted that the remainder of the right hand and 
right ring finger examination was completely normal, but 
noted that the veteran did not passively extend the right DIP 
secondary to the deformity.  

The veteran underwent a VA contract examination in September 
2004.  The veteran related the history of the disability, 
including the injury prior to service, surgery during service 
to correct the residual symptoms of the injury, and 
subsequent re-injury when he was involved in the motor 
vehicle accident while on active duty.  The veteran reported 
that, currently, he had pain in the right ring finger that 
did not occur on a daily basis but tended to bother him 
whenever he was trying to write.  He said that his 
handwriting was not "neat" but rather more of a scribble, 
and that he got a cramp in his right hand after writing for 
five minutes.  He noted that there was pain in the joint 
secondary to use or activity requiring manual dexterity and 
that the finger tended to swell about once a week.  The 
veteran also gave a history of getting a fungal infection in 
the finger, with the nail becoming brittle and breaking.  The 
examiner noted that, if the veteran grabbed something and 
squeezed it "real tight" with his right hand, he would want 
to release the object because of pain in the DIP joint.  The 
veteran indicated that the DIP joint was fixed in place, 
which interfered with his ability to complete some 
activities, such as putting on clothes and buttoning a shirt.  
He added, however, that he could still pick up a piece of 
paper and tie his shoe.

Physical examination revealed that the veteran could tie his 
shoelaces, fasten buttons, and pick up a piece of paper and 
tear it, without difficulty.  The examiner found that the 
veteran could approximate the proximal transverse crease of 
the palm and could touch his thumb to all fingers.  The 
veteran's hand strength, however, was reduced slightly on the 
right.  Range of motion testing revealed 90 degrees of 
flexion in the metacarpal phalangeal joint, 100 degrees in 
the proximal interphalangeal joint and 20 degrees in DIP.  
The examiner noted that the DIP was fixed at 20 degrees and, 
thus, the veteran had unfavorable ankylosis.  X-rays revealed 
benign sclerotic enchondroma and evidence of old trauma 
involving the DIP joint with mild residual degenerative 
arthritic change and flexion deformity.  The examiner 
summarized that the disability, according to the veteran, 
caused discomfort with writing or grasping with a lot of 
strength.  The Board parenthetically notes that the examiner 
concluded that the finger disability preexisted service but 
was aggravated therein.

In a January 2005 rating decision, the RO granted service 
connection for the disability based on aggravation.  As noted 
above, the veteran has perfected an appeal of the rating 
assigned.  As the veteran has filed his notice of 
disagreement to the initial rating assigned, the appeal is 
active from the date of the November 17, 1999 claim.

VA treatment documents dated in October 2006 and November 
2006 note that the veteran had symptoms of right upper 
extremity of numbness.  The examiner noted that the pain 
radiated from the neck to the third, fourth and fifth digits 
of the right hand.  The Board highlights that the veteran is 
not service connected for a neck disability and there is no 
indication that this disability is associated with his 
service-connection mallet deformity of the right ring finger.

In letter received in December 2006, the veteran wrote that 
he had been experiencing pain, stiffness and loss of strength 
in his right hand due to the injury in this right ring 
finger.  He noted that he could do "simple" things such as 
picking up light weight things and tying shoes, but had 
difficulty because of swelling and pain.  He indicated that 
he had lost a considerable amount of the usage of this right 
hand and could no longer bowl, grip "anything securely", 
write for any considerable amount of time, play sports, or 
play the saxophone.

Pursuant to the Board's remand, the appeal was referred to 
the Director, Compensation and Pension Service.  The Director 
issued an August 2007 document.  He cited findings from the 
Mach 2000 and September 2004 VA examinations.  The Director 
granted a 10 percent rating.  He wrote that, in view of the 
consistent, credible account of such symptoms as pain and 
weakness attributed to the service-connected right finger 
disability as well as clinical examinations showing loss of 
motion and unfavorable ankylosis of the finger, it was 
determined that an exceptional disability picture was 
demonstrated that rendered application of the regular 
schedule criteria to be impractical.  He continued that, as 
the disability was incurred in the dominant hand, obvious 
economic impairment would be expected in view of the 
debilitating effects resulting from loss of right ring finger 
motion and the unfavorable ankylosis that clearly impaired 
the veteran's ability to engage in such activities as writing 
and grasping, which are required functions that are essential 
in the usual, normal working environment. 

In the October 2007 rating decision that effectuated the 
Director's decision, the AMC assigned the 10 percent rating 
from September 20, 2004.  The AMC indicated that the 
examination of this date showed the current level of 
disability.

Analysis

The Board notes at the outset that the VA Director of 
Compensation and Pension Service cited as support of the 
grant of a 10 percent extraschedular rating, in part, 
clinical findings from an examination dated approximately 4 
months after the veteran filed his claim in November 1999, 
but the effective date of the grant of the 10 percent 
extraschedular rating was September 220, 2004.  He also cited 
the veteran's consistent report of symptoms.  The Board 
concurs in the Director's findings and finds that the 10 
percent extraschedular rating should be assigned from 
November 17, 1999 through September 19, 2004.

The Board finds, however, that there is no evidence 
indicating entitlement to an extraschedular rating in excess 
of 10 percent at any point since November 17, 1999.  Although 
an extraschedular rating, by its nature, is assigned outside 
the strict confines of the schedule, it useful to reference 
various rating criteria in support of the finding that an 
extraschedular rating in excess of 10 percent is not 
warranted.  The Board notes that amputation of the dominant 
ring finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, would warrant no 
more than a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5155.  In this regard, 38 C.F.R. § 4.68 
provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  

More to the point, with respect to industrial impairment, 
although there is evidence that the veteran has complained of 
numbness in the right hand such has been attributed to a 
nonservice-connected cervical disability.  There is medical 
evidence of a flexion deformity that interferes with use of 
the hand but there is no evidence that the veteran's 
disability has necessitated any let alone frequent 
hospitalizations.  While there is no question that the ring 
finger disability causes some interference with employment, 
the current 10 percent rating takes such into account.

Factors such as would render impractical the application of 
regular schedular standards in the evaluation of the 
veteran's service-connected mallet deformity of the right 
ring finger are shown prior to September 20, 2004 as well as 
on and after that date.  Accordingly, the Board finds that a 
10 percent rating on an extraschedular basis is warranted 
prior to September 20, 2004.  See 38 C.F.R. § 3.321(b).  
However, the Board finds no basis to grant an extraschedular 
rating in excess of 10 percent at any point from November 17, 
1999.  As the preponderance of the evidence is against this 
aspect of the claim, the benefit of the doubt doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).








ORDER

For the period from November 17, 1999 to September 19, 2004, 
an initial 10 percent rating on an extraschedular basis for a 
mallet deformity of the right ring finger, but no more than 
10 percent, is granted, subject to the law and regulations 
governing the payment of monetary benefits.   

A rating in excess of 10 percent on an extraschedular basis 
for a mallet deformity of the right ring finger is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


